August 9, 2012




                                    JUDGMENT

                   The Fourteenth Court of Appeals
                          PAUL IRWIN JACKSON, Appellant

NO. 14-11-00781-CR                          V.

                           THE STATE OF TEXAS, Appellee


                         ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment requiring
reversal, but there was error in the judgment as entered, which is capable of correction by
this Court. We therefore MODIFY the judgment by adding the following affirmative
finding:
      The Court FINDS that Defendant’s aggravated assault of a family
      member constituted an act of “family violence” as that term is defined
      in section 71.004 of the Texas Family Code.

      We order the judgment AFFIRMED as MODIFIED.

      We further order this decision certified below for observance.